Exhibit 99.1 Press Release Dated November 19, 2013 Two Rivers Completes Record 2013 Harvest DENVER – November 19, 2013 - Two Rivers Water & Farming Company (“Two Rivers”, OTCBB: TURV) (www.2riverswater.com) announced today it has completed its 2013 harvest with $2,014,000 in crop revenue.Crop revenues increased 106% over 2012 crop revenue, despite an historic drought.Two Rivers produced revenue of over $7,000 an acre from its fruit and vegetable acreage and will double its 2014 irrigated acreage dedicated to fruit and vegetable production. About Two Rivers: Two Rivers has developed and operates a new farming and water business model suitable for arid regions in the Southwestern United States whereby the Company synergistically integrates high value fruit and vegetable farming and wholesale water distribution into one company, utilizing a practice of rotational farm fallowing.Rotational farm fallowing, as it applies to water, is a best methods farm practice whereby portions of farm acreage are temporarily fallowed in cyclic rotation to give soil an opportunity to reconstitute itself.As a result of fallowing, an increment of irrigation water can be made available for municipal use without permanently drying up irrigated farmland.Collaborative rotational farm fallowing agreements between farmers and municipalities make a portion of irrigation water available for urban use. The Company’s initial area of focus is in the Arkansas River basin and its tributaries on the southern Front Range of Colorado. This news release contains "forward-looking statements," as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Statements in this press release, which are not purely historical, are forward-looking statements and include any statements regarding beliefs, plans, expectations or intentions regarding the future. Actual results could differ from those projected in any forward-looking statements due to numerous factors. Such factors include, among others, the inherent uncertainties associated with developing and acquiring land and water resources. There can be no assurance we will be able to raise additional capital, that we will be able to increase the scale of our business, or that our existing resources will be sufficient to meet all of our cash needs. These forward-looking statements are made as of the date of this news release, and we assume no obligation to update the forward-looking statements, or to update the reasons why actual results could differ from those projected in the forward-looking statements. Although we believe that the beliefs, plans, expectations and intentions contained in the press release are reasonable, there can be no assurance that such beliefs, plans, expectations or intentions will prove to be accurate. Contact: John McKowen Two Rivers Water & Farming Company (303) 222-1000 info@2riverswater.com
